Citation Nr: 0307092
Decision Date: 04/14/03	Archive Date: 07/22/03

DOCKET NO. 00-11 339               DATE APR 14, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA loan
guaranty indebtedness in the amount of $11,577.74.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of a January 2000 decision by the Department of Veterans
Affairs (VA) Committee on Waivers and Compromises (COWC) at the
Detroit, Michigan, Regional Office (RO), which denied waiver of
overpayment of loan guaranty indebtedness in the amount of
$11,577.74.

The veteran testified at a personal hearing at the RO in June 2000
and at a hearing before the undersigned Acting Veterans Law Judge
at the RO in October 2002. Transcripts of both hearings are of
record.

REMAND

Since the original establishment of an indebtedness under the VA
Loan Guarantee Program, the veteran has argued that no loan
guaranty debt should be charged to him insofar as any debt arose
due to the inattentiveness of VA and the private mortgage company.
In so arguing, he is exercising a legally recognized right to
dispute the existence of a loan guaranty indebtedness. See 38
C.F.R. 1.911(c) (2002); Smith v. Derwinski, 1 Vet. App. 267, 272
(1991) (citing Bahnmiller v. Derwinski, 923 F. 2d 1085, 1987 (4th
Cir. 1991)). The Court of Appeals for Veterans Claims (Court) has
held that when the validity of a debt is challenged by an
appellant, a threshold determination must be made on that question
before the question of entitlement to a waiver is considered.
Schaper v. Derwinski, 1 Vet. App. 430 (199 1); see also VAOPCPREC
6-98 (April 24, 1998). It does not appear that such matter has been
addressed by the agency of original jurisdiction.

Moreover, the Board notes that the veteran's loan guaranty file was
not available at the time of his hearing before the undersigned. A
review of the claims file reflects that the RO contacted the
Roanoke Regional Loan Center in Virginia in October

- 2 -

2002 and information pertinent to the veteran's debt is shown on a
computer printout. The final result of the RO's request is unclear,
however, and the veteran's loan guaranty folder has not since been
associated with the claims file. Therefore, to ensure that the
veteran is afforded every consideration with respect to the issue
on appeal, the RO should again attempt to obtain the veteran's loan
guaranty file and associate it with his claims file.

The Board further notes that during the pendency of the veteran's
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000), was signed into law. In
addition, regulations implementing the VCAA (codified at 38
U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp.
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 (August
29, 2001) (codified at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326
(2002)). The Act and the implementing regulations essentially
eliminate the requirement that a claimant submit evidence of a
well-grounded claim, and provide that VA will assist a claimant in
obtaining evidence necessary to substantiate a claim but is not
required to provide assistance to a claimant if there is no
reasonable possibility that such assistance would aid in
substantiating the claim. They also require VA to notify the
claimant and the claimant's representative, if any, of any
information, and any medical or lay evidence, not previously
provided to the Secretary that is necessary to substantiate the
claim. As part of the notice, VA is to specifically inform the
claimant and the claimant's representative, if any, of which
portion, if any, of the evidence is to be provided by the claimant
and which part, if any, VA will attempt to obtain on behalf of the
claimant.

Based on the above, additional action is required in the veteran's
appeal and, accordingly, this matter is hereby REMANDED to the RO
for the following:

1. The RO should exhaust every effort to locate the veteran's loan
guaranty file and associate it with the veteran's claims file. In
particular, the RO should further pursue and clearly document the
status of the request previously made to the Roanoke Loan Center in
Virginia, to include ascertaining whether the veteran's

- 3 -

loan guaranty folder can be recalled from retired records, or
otherwise located within the VA system. Each request and response
should be clearly documented in the claims file.

2. In the event that the veteran's loan guaranty file cannot be
obtained, despite exhaustive efforts to do so, the RO should
reconstruct the file using all available resources. The RO should,
for instance, ascertain whether the Committee of Waivers and
Compromises has copies of any relevant documents, as well as
advising the veteran to submit all pertinent evidence in his
possession.

3. The RO should thereafter adjudicate the issue of the validity of
the loan guaranty indebtedness. If the decision is not in the
veteran's favor, he should be provided with notification of the
legal criteria and evidence considered, the reasons and bases for
the determination made, and of the procedure for appealing the
finding.

4. If the loan guaranty indebtedness is found valid, the RO should
also ensure that all notification and development action required
by 38 U.S.C.A. 5102, 5103, and 5103A (West 2002) are fully complied
with and satisfied relevant to the waiver question on appeal. See
also 66 Fed. Reg. 45620-32 (August 29, 2001) (to be codified at 38
C.F.R. 3.159). To that end, the RO should advise the veteran of the
need for updated financial status information to determine whether
waiver is warranted based on financial hardship and should provide
him with the appropriate forms.

4 -

5. After any additional development relevant to the waiver question
has been completed, the RO should re- adjudicate that claim. If the
benefit sought on appeal remains denied, the veteran and his
representative should be provided a supplemental statement of the
case, which contains notice of all relevant actions taken on the
claim for benefits, to include a summary of the evidence and
applicable law and regulations considered pertinent to the issue
currently on appeal. An appropriate period of time should be
allowed for response.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board, if in order. The Board intimates
no opinion as to the ultimate outcome of this case. The veteran
need take no action until notified. The veteran has the right to
submit additional evidence and argument on the matter the Board has
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103 -446, 3 02, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.

J. M. Daley 
Acting Veterans Law Judge, Board of Veterans' Appeals

5 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 6 -



